DETAILED ACTION
Status of the Application
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Claims 16, 17 and 86-109 are pending. 
3.	Claims 86-96 remain withdrawn from consideration. 
4.	Claims 16, 17, and 97-109 are examined herein. 
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 5, 2022 has been entered.
Election/Restrictions
6.	Applicant’s election without traverse of Group I, claims 16-18 in the reply filed on March 30, 2018 is acknowledged.  Claims 86-96 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 30, 2018. 
	In the instant amendments, Applicant added new claims 108 and 109.  Given that the claims would have been included in the elected Group, they are examined. 

Claim Rejections - 35 USC § 112 - Indefiniteness
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 16, 17, and 97-107 remain and claims 108 and 109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
	In claim 16, the term “IMISUN-1” renders the claim indefinite.  The specification indicates that the term is a common name of an herbicide tolerant sunflower plant, and references a non-patent publication as a source of said name (see page 11 and Example 4).  The specification, however, does not set forth any deposit information for said plants or any characteristics of said plants besides the presence of the A205V substitution.  It is also unclear whether the term refers to a uniform and stable variety.  As one of ordinary skill in the art would recognize, common names of plants, including varieties, are arbitrary designations that can and do change over time.  As such, it is unclear what is encompassed by the term. 
	In addition, the phrase “comprises in its AHASL1 protein an A190V substitution” introduces further ambiguity into the claim language because it recites the relative amino acid position without any reference sequence.  
Since claims 17 and 97-109 depend from claim 16 and do not recite additional limitations overcoming its indefiniteness, their metes and bounds are unclear as well. 
	Claim 101 is indefinite for the following additional reason.  The term “phytotoxicity index” is not defined in the specificaiton and one of ordinary skill in the art would not be readily advised of its metes and bounds.  For example, while the specification exemplifies one way of estimating the phytotoxicity index, one would recognize that there are various manners of evaluating plant phytotoxicity by estimating effects on any number of parameters.  Thus, it is unclear precisely what phenotype is encompassed by the claim.   
Response to Arguments 
	Applicant reiterates the argument that that “definiteness does not require deposit of a plant.”  Applicant refers to the USDA website, and argues that according to the website, “propagation material of IMISUN-1 was received on 10 May 1999” (page 11 of the Remarks).  Applicant reiterates the argument that “the specification uses the term “IMISUN-1” in several instance and identifies it as described in Al-Khatib and Kolkman;” and argues that the term is not arbitrary (pages 11-12).  Applicant argues that the term “phytotoxicity index” was known in the art and refers to Figure 10 and Examples 5, 7, and 8 of the specification (page 13 of the Remarks). 
	This argument remains not persuasive for the reasons of record.  The Examiner maintains that while a deposit of a plant may not be required to clearly identify that plant, in the instant case, the plant is referred to by a common name, which is an arbitrary designation.  Such designations, as well as their scope, can change over time.  Thus, one of ordinary skill in the art must be clearly apprised of what plant or plants are encompassed by that designation.  The instant specification teaches that the IMISUN-1 plants are known to possess an alanine-to-valine substitution at relative position 190, but supplies not further information as to the characteristics of said plants.  
Applicant’s reference to the USDA Plant Inventory document does not make the argument persuasive.  First, just like the reference to the Al-Khatib and the Kolkman articles, it amounts to an attempt at incorporation of essential material by reference.  Such incorporation would be improper because none of the three references is a US Patent or a patent publication.  See MPEP 608.01(p).  Second, page 137 of the USDA document, which is the only instance it mentions IMISUN-1 sunflower plants, states that the plants are “Segregating for resistance to imazethapyr and imazamox herbicides” (emphasis supplied).  The fact that the IMISUN-1 plants segregate for herbicide resistance indicates that the plants are not an inbred line and are not true breeding for herbicide tolerance.  This further confirms the Examiner’s position that the recitation of “IMISUN-1” introduces ambiguity into the claims.  Applicant’s Remarks fail to address this reasoning.
With regard to the term “phytotoxicity index,” the argument remains not persuasive for the reasons of record.  None of Figure 10 or the Example 5, 7 or 8 provide a definition or otherwise clarify the term.  Example 7, for instance, under the subheading “Phytotoxicity Index” merely states as follows: “Both mutants differed between them significantly for the phytotoxicity index from 2x to 6x (Table 7)”  However, neither the above examples nor other portions of the specificaiton define the term or provide a clear explanation as to how the values for said index (for example, in Figure 10) were arrived at.  The cited art confirms that there are a number of ways to determine the phytotoxicity index known in the art.  Without a teaching as to how said index was determined in the instant specification (which teaching is missing), the term remains unclear. 
Claim Rejections - 35 USC § 112 - New Matter
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 107 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
The claim is directed to the method of claim 106, wherein the crop plants (growing in an undesired location) comprise a maize plant or a soybean plant.  Claim 106 depends from claim 16 which requires applying an imidazolinone herbicide to weeds growing in a field comprising imidazolinone tolerant sunflower plant.  Thus, claim 107 requires the application of an imidazolinone herbicide to volunteer maize or soybean plants growing in sunflower field. 
	The specification recites a single instance of a “volunteer” crop that acts as a weed, in the following paragraph: “In addition, the weeds of the present invention can include, for example, crop plants that are growing in an undesired location. For example, a volunteer maize plant that is in a field that predominantly comprises soybean plants can be considered a weed, if the maize plant is undesired in the field of soybean plants” (page 57, top paragraph). 
	Neither the above paragraph nor any other portions of the specification, however, recite a method wherein the weeds growing in the field of a sunflower plant comprise maize or soybean.  Therefore, claim 107 comprises New Matter.  It is noted that the deletion, in the instant amendments, of the term “volunteer” does not change the above analysis, because claim 107 still encompasses a maize or a soybean plant that “grows in an undesired location.” 
Response to Arguments 
Applicant cites the portions of the specification that teach that the a volunteer maize plant growing in a field that predominantly comprises soybean can be considered a weed, if the maize plant is undesired in a field of soybean plants. Applicant argues that the specification provides written description for the limitation at issue (pages 14-16). 
This is not found to be persuasive. The claims are drawn to a method that uses, specifically, a field of sunflower plants, wherein the field comprises volunteer maize or soybean plants.  The generic language on page 57, which is the only instance when the specification recites volunteer crop plants, does not provide sufficient support for the specific scenario encompassed by the claims.  Interpreting the claim otherwise would amount to inappropriately reading the teachings of the specification into the clams. 
Claim Rejections - 35 USC § 112 - Fourth Paragraph
11.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

12.	Claims 101-103 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend.  Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
Claims 101-103 are drawn to method of claim 16, wherein the plant possesses a phenotype, as recited.  The claims merely recite a phenotype of tolerance and do not introduce any structural limitations to the plant of claim 16, beyond the mutant AHASL recited in in claim 16; nor otherwise limit the active steps of the method. 
Moreover, claims 101-103 recite “a phenotype of tolerance” that not only encompasses tolerance to lower concentrations of imazapyr and imazamox than those recited in claim 16, but also define that phenotype differently than claim 16 does.  Claims 101-103 thus encompass embodiments that do not include all the limitations of claim 16.  For these reasons, claims 101-103 fail to properly further limit the subject matter of the claim upon which they depend.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments. 
Applicant argues as follows: “Applicant respectfully submits that the nexus of the phenotype elements recited in claims 101-103 is to the plant in claim 16. Moreover, the rates of imazapyr in claims 101-103 do not conflict with the 360 g ai/ha rate recited in claim 16 as the rates in the dependent claims pertain to phytotoxicity, height and biomass whereas the rate in claim 16 is in reference to overall tolerance” (page 17).  Applicant cites In re Stepan for support. 
This is not found to be persuasive.  Although claims 101-103 reference claim 16, their plain language defines the phenotype of tolerance in different and, at least in terms of application rates, broader terms than claim 16 does.  In addition, claims 101-103 merely recite a phenotype and do not further limit the structure of the product, the sunflower plant, recited in claim 16.  If said recitation does so limit the structure, there is no indication of that in the record.  This is sufficient for a prima facie finding of failure to further properly limit the independent claim.  
Moreover, even if one were to assume, arguendo, that the phenotype recited in claim 16 is, in fact, a structural limitation (which it is not), then claims 101-103 would not be properly liming because they would be deemed failing to include all of the limitations of the base claim.  See MPEP 608.01(n).  
With regard to the Stepan decision, the argument is not persuasive, because the facts in Stepan decision are factually distinguishable from the instant case.  In Stepan, the claims were directed to herbicidal formulations comprising glyphosate salt and a surfactant system (page 2 of the Opinion; available at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/16-1811.Opinion.8-23-2017.1.PDF).   The Federal Circuit explained: “The claimed surfactant system contains four elements.  The first three elements describe the surfactants, and their respective ranges, that comprise the surfactant system.  The fourth element limits the combination of those surfactants to only those combinations that produce a cloud point above at least 70ºC or no cloud point at all.  The cloud point thus limits and defines the scope of what surfactant combinations satisfy the claimed composition.  It therefore may be that not all compositions that contain the claimed combination and range of surfactants fall within the claims” (page 10 of the Opinion; emphasis supplied). 
In the instant case, the recitation, in the dependent claims, of the phenotype of the plant used in the method of claim 16, in no way limits the structure of the said plant, which structure is defined by the presence of the AHASL protein that differs from the wild-type by a well-known substitution.  In addition, claim 16 already recites the phenotype, in different terms.  The rejection is maintained. 
Claim Interpretation
13.	The following is noted with regard to claim interpretation  Claim 16 requires that the progeny plants comprise SEQ ID NO: 2, but does not limit the progeny by a filial generation.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.  
Applicant describes sunflower plants of lines GM40 and GM1606 as comprising the A122T (A107T in sunflower numbering) substitution in the AHASL and being resistant to imidazolinone AHAS inhibitors as a result (Examples 3 and 7-8; Table 5). That is the only herbicide resistance characteristic of the GM40 and GM1606 described in the specification.  As a result, the claims are given their broadest reasonable interpretation as encompassing any sunflower plant comprising SEQ ID NO: 2 and having the resistance characteristics conferred by the A107T substitution.
	With regard to the limitation “wherein said plant or a sunflower plant grown from said seed exhibits tolerance to 300 gm active ingredient per hectare (gm ai/ha) of imazamox or 360 gm ai/ha of imazapyr, which tolerance is greater than the tolerance of an IMISUN-1 plant to said rate of imazamox or imazapyr,” it recites the property of a plant used in the claimed method, and does not limit the active steps of the method.  It is also noted that the limitation does not specify the level of tolerance at the recited applications rates.  Thus, the method of claim 16 (in step (b)) will encompass the application of any effective amount of any imidazolinone herbicide, so long as that amount is sufficient to control weeds.  
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

15.	Claims 16, 17, 97, and 101-103 remain and claim 108 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003).  Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
The claims are directed to a method for controlling weeds in a field of a sunflower plant, comprising growing a sunflower plant that is a progeny of line GM40 or GM1660, comprising herbicide tolerance characteristics of said lines and comprising an AHASL gene that encodes the AHASL1 protein with the amino acid sequence of SEQ ID NO: 2. 
Jander et al teach a nucleic acid molecule encoding functional AHAS that has the A122T (A107T in sunflower) substitution, and an imidazolinone-resistant sunflower plant comprising that nucleic acid (claims 1, 2, 7 and 8).  Jander et al teach obtaining plants with imidazolinone resistance using EMS mutagenesis (Example 1, beginning at paragraph 71; Example 2, beginning at paragraph 78).  Jander et al teach that imidazolinones, such as imazapyr, could be used alone or in combination with other herbicides for post-emergence control of weeds growing with resistant sunflower; and that a variety of imidazolinone herbicides could be used to protect resistant sunflower plants from weeds (pg. 7, paragraph 68).  Jander et al teach specific application dosages of imazethapyr, including in a sprayable solution (Example 1). 
Jander et al do not teach a plant comprising sunflower AHASL1 comprising a threonine at position 107. 
Kolkman et al teach a sunflower plant comprising at least one copy of an AHASL polynucleotide encoding an herbicide resistance AHASL protein (Fig. 2 on pg. 1152).  Kolkman et al teach that a proline to leucine mutation at position 182 and an alanine to valine mutation at position 190 of AHASL (in sunflower) confer resistance to herbicides, such as imazethapyr and chlorimuron (pg. 1153, right col; pg. 1157).  Kolkman et al teach introgressing resistance genes to AHASL inhibiting herbicides from resistant populations into elite inbred lines for the purpose of developing herbicide resistant sunflower cultivars and hybrids (Kolkman et al pg. 1148, left col., second full paragraph).  Kolkman et al teach that in plants, five highly conserved amino acids, A122, P197, W574, and S653 (in Arabidopsis, corresponding to A107, P182, W559, and A638 in sunflower), when mutated, confer resistance to one or more AHAS-inhibiting herbicides (pg. 1148, left col.).  
Kolkman et al teach an amino acid sequence that is 99.8% identical to the instant SEQ ID NO: 2.  The instant specification defines SEQ ID NO: 2 as truncated sunflower AHASL with an A107T mutation (see pg. 12).  The sequence of Kolkman et al differs from the instant SEQ ID NO: 2 at a single amino acid residue: the sequence of Kolkman et al has an alanine at position 107.  The sequence alignment is set forth below:
RA   Kolkman J.M., Slabaugh M.B., Bruniard J.M., Berry S., Bushman B.S.,
RA   Olungu C., Maes N., Abratti G., Zambelli A., Miller J.F., Leon A.,
RA   Knapp S.J.;
RT   "Acetohydroxyacid synthase mutations conferring resistance to
RT   imidazolinone or sulfonylurea herbicides in sunflower.";
RL   Theor. Appl. Genet. 109:1147-1159(2004).
DR   EMBL; AY541451; AAT07322.1; -; Genomic_DNA.
SQ   SEQUENCE   655 AA;  71322 MW;  3AF7DF2D81C31752 CRC64;

  Query Match             99.8%;  Score 2026;  DB 11;  Length 655;
  Best Local Similarity   99.7%;  
  Matches  391;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 FAYPGGTSMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 60
              |||||| |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 FAYPGGASMEIHQALTRSSTIRNVLPRHEQGGVFAAEGYARASGLPGVCIATSGPGATNL 160

Qy         61 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        161 VSGLADALLDSVPMVAITGQVPRRMIGTDAFQETPIVEVTRSITKHNYLVLDVEDIPRIV 220

Qy        121 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 REAFYLASSGRPGPVLIDVPKDIQQQLVVPKWDEPMRLPGYLSRMPKPQYDGHLEQIVRL 280

Qy        181 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 VGEAKRPVLYVGGGCLNSDDELRRFVELTGIPVASTLMGLGAYPASSDLSLHMLGMHGTV 340

Qy        241 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 YANYAVDKSDLLLAFGVRFDDRVTGKLEAFASRAKIVHIDIDPAEIGKNKQPHVSICGDI 400

Qy        301 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 KVALQGLNKILEEKNSVTNLDFSTWRKELDEQKMKFPLSFKTFGEAIPPQYAIQVLDELT 460

Qy        361 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 392
              ||||||||||||||||||||||||||||||||
Db        461 GGNAIISTGVGQHQMWAAQFYKYNKPRQWLTS 492

	As one skilled in the art would recognize, the amino acid sequence of Kolkman et al corresponds to the non-mutated form of the instant SEQ ID NO: 2, and also makes obvious the genus of nucleic acid sequences encoding it. 
Kmiec et al teach methods and oligonucleotides for targeted modification of AHASL genes (Table 11 on pg. 19-28; claim 1 and 12).  Kmiec et al teach making alterations at several positions of the AHASL of Arabidopsis and a number of other species (Table 11, beginning at pg. 19, paragraph 120).  Kmiec et al teach using the methods of their invention in sunflower (pg. 4, paragraph 19).  
At the time the invention was made, it would have been prima facie obvious to use the oligonucleotide-based mutagenesis method of Kmiec et al or the EMS-based mutagenesis method of Jander et al and introduce the A122T (A107T) substitution into the AHASL1 gene of a sunflower plant; including wherein the plant comprises the sequence of Kolkman et al.  The plants thus obtained would read on sunflower line GM40 and GM1606 (the only described traits of which is the presence of the A107T substitution) as well as on the progeny of said plants.  
Given the teachings of Jander et al and Kolkman et al, one would have reasonably expected that the resultant plants would be resistant to imidazolinone herbicides, including imazamox or imazapyr.  The tolerance to specific application rates would have naturally flowed from the structure of said plants, which structure would have been prima facie obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In addition, said tolerance would not be unexpected given that the A122T substitution results in tolerance to imidazolinone herbicides, as taught by Jander et al, for example. 
It would have been obvious to use the resultant plants or their seeds in a method of weed control, using any appropriate imidazolinone herbicide, such as those taught by Kolkman et al and Jander et al, including imazapyr or imazethapyr, wherein the herbicide is applied to the resistant sunflower plant and the weeds, including wherein the herbicide is applied in a sprayable solution, and including wherein the weeds are killed or their growth is inhibited, as suggested by Jander and as a matter of routine industry practice. 
One would have been motivated to combine said teachings given the express suggestion of Jander et al and given the agronomic desirability of sunflower plants resistant to AHAS inhibitors.  Given that Jander et al and Kmiec et al successfully reduced their inventions to practice, given the limited number of known herbicide resistance AHAS mutations, and given the conserved nature of the enzyme, as taught by Kolkman et al, and well-known in the art, one would have had reasonable expectation of success of using the mutagenesis method of either Jander et al or Kmiec et al to arrive at the instant invention. 

16.	Claims 98-100 and 104-105 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claims 16 and 97, and further in view of Alister et al (Crop Protection (2005) 14:375-379, published April 2005).  Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
	The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not expressly teach the monocot and dicot weeds recited in the instant claims 99 and 100 or applying an imidazolinone herbicide to a tolerant sunflower and said weeds.  The references do not expressly teach applying an imidazolinone and another herbicide or using a detergent. 
	Alister et al teach that imidazolinones, including imazapyr, imazapic, imazapyr, and imazethapyr, effectively control a number of dicot weeds, including Setaria sp., Amaranthus sp., Echinochloa sp., among others (Abstract; Table 3).  Alister et al teach that imidazolinones are known for their herbicidal effect at low doses and are effective at controlling a wide spectrum of weeds (pg. 375, both col.).  Alister et al teach effective application doses of 19-95-39.9 g ai/ha for imazapyr and 59.85-119.7 g ai/ha for imazapic (Table 3). 
	Alister et al teach applying three imidazolinones herbicides, imazapyr, imazapic and imazethapyr, to imidazolinone resistant maize plants, and teach using a hydrocarbon petroleum adjuvant (“Dash”) in the herbicide mixture (page 376, right col).  One of ordinary skill in the art would readily recognize that said adjuvant is a surfactant (detergent).  
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to further modify the method made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply an appropriate dose of an imidazolinone herbicide to the weeds growing in the vicinity of a tolerant sunflower plant comprising the A107T AHASL1 substitution, including wherein the weeds are any of the genera taught by Alister et al.
	It would have been further obvious to apply more than one imidazolinone herbicide in a formulation, and to use any appropriate surfactant adjuvant, such as the hydrocarbon petroleum one taught by Alister et al.
One would have been motivated to do so, given the teachings of Alister et al, and the art-recognized property of imidazolinone herbicides to control a variety of monocot and dicot weed species.  One would have been motivated to use more than one herbicide and a surfactant in order to improve the efficiency of weed control, as a matter of standard industry practice and in view of the teachings of Alister et al and Jander et al. 

17.	Claims 106 and 107 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 16, and further in view of Hager et al (Postemergence Control of Volunteer Corn in Soybeans; The Bulletin, Pest Management and Crop Development Information for Illinois, June 12, 1998).  Applicant's arguments filed on July 5, 2022 have been fully considered but they are not persuasive.
	The claims are directed to the method of claim 16, wherein the weeds comprise crop plants growing in an undesired location, including wherein the crop is maize or soybean. 
	The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not expressly teach applying an imidazolinone to control volunteer crop plants. 
	Hager et al teach that “Several ALS-inhibiting soybean herbicides can also be used to control volunteer SR corn.  Imazaquin (Scepter) is often applied at half rate for volunteer corn control. Imazamox (Raptor) controls or suppresses volunteer corn, and imazethapyr (Pursuit) can be used to suppress volunteer corn” (see page 1 of the document). 
	At the time the invention was made, it would have been prima facie obvious to modify the method of claim 16, made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply an imidazolinone herbicide, such as those taught by Hager et al, to any volunteer crop, including maize or soybean, that is sensitive to said herbicides.  This would have also been obvious as a matter of standard industry practice as well as the teachings of Jander et al regarding weed control methods. 

18.	Claim 109 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jander et al (US Application No. 2003/0097692 A1, published May 22, 2003), in view of Kolkman et al (Theor. and Appl. Genet. (2004) 109:1147-1159) and Kmiec et al (U.S. Patent Application No. 2003/0236208 A1, published December 25, 2003), as applied to claim 16, and further in view of Garcia-Torres (Gongreso 1995 de la Sociedad Española de Malherbologia, available at https://dialnet.unirioja.es/descarga/articulo/564249.pdf). 
	The claim is drawn to the method of claim 16, wherein “the at least one AHAS-inhibiting herbicide is a gel formulation.”  The teachings of Jander et al, Kolkman et al, and Kmiec et al are set forth above.  The references do not expressly teach applying an AHAS-inhibiting herbicide in a gel formulation. 
	Garcia-Torres et al teach applying imazethapyr and imazapyr to the seeds of crops, including sunflower, to prevent infection by the parasitic plants of the genus Orobanche spp. (broomrape).  Garcia-Torres et al teach applying said herbicides in a formulation that gum Arabic and calcium sulfate, along with other known gelling agents (see Abstract/Resumen; and page 370, under Material and Metodos). 
	At the time the invention was made, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of claim 16, made obvious by the teachings of Jander et al, Kolkman et al, and Kmiec et al, and apply an imidazolinone herbicide, including imazethapyr or imazapyr, in a formulation comprising a gelling agent, such as those taught by Garcia-Torres et al, in order to ensure adhesion of the herbicides to the seed coat. 
Response to Arguments 
Applicant maintains the previously submitted arguments.  Applicant argues that the claimed property is not inherent in the sunflower plant, and that in order to possess the phenotype of tolerance, “the plant must possess a set of structures that make the phenotype possible” (pages 19-20; 22).  Applicant argues that “Applicant uniquely combined an acetohydroxyacid synthase large subunit (AHASL) gene encoding an AHASL1 protein having the amino acid sequence of SEQ ID NO: 2 with a sunflower plant to achieve a unique phenotype of tolerance in the plant. The claimed sunflower plants have markedly superior and unexpected herbicide resistance as compared to prior art sunflower plants. Thus, Applicant’s new combination achieved new, superior, results” (page 20).  Applicant cites Ex parte Christensen, Ex parte Malec, and In re Stepan for support (pages 20-23).
Applicant’s argument is not found to be persuasive.  To the extent that the Remarks reiterate previously submitted arguments, those arguments remain unpersuasive for the reasons of record.  This includes the argument based on In re Christensen.  Regarding In re Stepan, as explained above, the facts of that case are readily distinguishable from those of the instant application.  In Stephan, the limitation “at least 70ºC” actually limited the combination of the surfactants in the claimed composition, and thus the structure of said composition.  In contrast, in the instant case, the recitation of the phenotype of tolerance in no way limits the structure of the claimed sunflower plant, nor the active steps of the method in which said plant is used.  It is noted that the “applying” step of claim 16 will encompass any effective amount of any imidazolinone herbicide.  The Ex parte Malec presents a situation similar to that in Stepan: a parameter limiting the claimed composition, and is distinguishable for the same reason.
The Examiner maintains that the only difference between the instant SEQ ID NO: 2 and a wild-type sunflower AHASL protein is the presence of the A107T substitution.  The substitution was well-characterized in the art at the time of filing.  Jander et al successfully used the EMS mutagenesis/herbicide pressure method to introduce said substitution into the Arabidopsis AHASL, and teach a sunflower cell comprising said mutated AHASL (Examples 1-2, claims 1-5).  Applying said method to introduce a known substitution located in a highly conserved AHASL domain into a dicot crop like sunflower would have been predictable and readily achievable.  Besides the art-standard EMS mutagenesis/herbicide selection method of Jander et al, one could have predictably used the oligonucleotide-based targeted mutagenesis method of Kmiec et al to introduce the A122T substitution into the sunflower AHASL.  The rejection is maintained. 
Conclusion
19.	No claims are allowed.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662